This application is grounded upon the eighth section of the constitution, which says, "Excessive bail shall not be required, nor excessive fines imposed, nor cruel punishments inflicted; and all punishments ought to be proportioned to the offence." The provision is almost identical with that in the Constitution of the United States, and all the States. Therefore, the bail required in other States in similar cases, may be well considered. The language is not high bail, but excessive — that is, such an amount above what is reasonable as would show a palpable error of judgment or a disposition to oppress. The application here is to correct the judgment of a tribunal, vested with power by law to decide in such cases, and this court will not disturb their judgment, unless they appear to have overstepped the bounds of a reasonable discretion. The charge is of embezzling the funds of the bank — an offence made larceny by the statute, and punished with a fine not exceeding $5,000, or imprisonment not exceeding five years. It is an offence which strikes deep in its effect upon the community — upon the currency and the credit of the banks of the State. It is said the fine is only five thousand dollars; but there is another punishment of five years imprisonment. If you look only to the fine and determine the bail by that, the defaulter for fifty thousand dollars has only to pay over his five thousand and escape with the remaining forty-five thousand. The bail required ought to be such as will afford a reasonable security that the prisoner will abide the sentence of the court, should he be found guilty. If a man has fifty thousand dollars, and only five thousand is demanded, it would afford no security. The means of the accused should be considered. This applicant is charged with embezzling sums to the *Page 364 
amount of fifty thousand dollars, and we do not think it would be exercising a sound discretion to reduce his bail. It is said that he has made an assignment; but how much he has surrendered does not appear. He may make an assignment and keep back the funds.
Motion denied.